UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1933


In re:   ANTHONY LEE BELCHER,

                       Petitioner.



                 On Petition for Writ of Mandamus
             (1:92-cr-00051-MFU-RSB-1; 1:14-cv-80724)


Submitted:   January 21, 2015             Decided:   February 2, 2015


Before NIEMEYER, DUNCAN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Anthony Lee Belcher, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Anthony Lee Belcher petitions for a writ of mandamus,

alleging that the district court has unduly delayed in ruling on

his motion to dismiss indictment, conviction and sentence, filed

on   February   27,   2014.   He   seeks   an    order   from   this   court

directing the district court to act.       Our review of the district

court’s docket sheet discloses that Belcher’s February 27, 2014

motion was denied by the court on April 25, 2014.           To the extent

such motion was contrued as under 28 U.S.C. § 2255 (2012), the

court dismissed it without prejudice.           Accordingly, because the

district court has already acted on all motions filed by Belcher

on February 27, 2014, we deny the mandamus petition as moot.              We

grant leave to proceed in forma pauperis and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                          PETITION DENIED




                                    2